Citation Nr: 0703481	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, schizophrenia, and post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for bipolar 
disorder and PTSD.  The Board remanded this case for issuance 
of a Statement of the Case in October 2003, which 
subsequently was provided.  In October 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
any findings of a psychiatric disorder prior to or in 
service, or for many years thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's current psychiatric disorders to any event in 
service; he does not have PTSD.


CONCLUSION OF LAW

A psychiatric disorder, to include bipolar disorder, 
schizophrenia, and PTSD was not incurred in or aggravated 
during the veteran's military service; nor may its incurrence 
or aggravation therein be presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for PTSD and a bipolar disorder and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a September 2004 VA letter.  The letter 
originally was sent in June 2004, but was re-sent in 
September 2004, after the correct mailing address was 
obtained.  The RO notified the veteran that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency, and would determine whether any additional 
information was needed to process his claim.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
submit any evidence in his possession that pertained to his 
claim.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the July 1999 rating decision, the RO denied 
service connection for bipolar disorder and PTSD.  The VCAA 
became effective in November 2000.  In September 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in September 2004 
was not given prior to the first AOJ adjudication of the 
claim, the adjudication took place prior to the enactment of 
the VCAA.  The subsequent VA letter also corrected any 
procedural errors.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, the notice was provided by the AOJ prior to 
the last transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Subsequent readjudication was accomplished.  
Thus, any defect with respect to the timing of the VCAA 
notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, VA medical records dated from 1984 to 
2004, and private medical records dated from 1982 to 1988.  
The Board finds that reasonable efforts have been made to 
obtain all available evidence and that here are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of psychiatric 
disorders, as discussed below, there is no evidence that 
these disorders were incurred in or aggravated by service.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the veteran be afforded medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the issue 
of service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran seeks service connection for PTSD and bipolar 
disorder.  He testified that he was in a plane crash in 
service and was started on Lithium.  He thus contends that 
his present psychiatric disorders are directly related to his 
service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for psychotic disease if manifested to a degree of 10 percent 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has current 
psychiatric diagnoses.  Private medical records dated from 
1982 to 1988 show diagnoses of schizophrenia and major 
depressive illness, bipolar type.  A January 1984 letter from 
a private psychiatrist also notes the veteran had a psychotic 
break in 1972 or 1973.  VA medical records dated from 1984 to 
2004 show ongoing diagnoses of chronic undifferentiated 
schizophrenia.

The next issue is whether there is evidence of any in-service 
aggravation or incurrence of a psychiatric disorder.  A March 
1984 VA examination report notes that the veteran's parents 
died in an automobile accident when they were in their 50's 
and that the veteran endured many episodes of physical abuse 
from his parents and often had to sleep outside for 
punishment.  The report noted that this might have been the 
cause for the veteran's poor performance in school, but did 
not mention any pre-existing psychiatric condition.  
Therefore, the veteran is considered to have been in sound 
condition when examined at entry into service, and the 
analysis centers on whether he incurred a psychiatric 
disorder in service.  See 38 C.F.R. § 3.304(b).  

The service medical records are negative for any findings 
related to a psychiatric disorder.  The DD-Form 214 shows the 
veteran's military occupational specialty was an 
Electromechanic and that he served in the U.S. Navy.  The 
rest of the personnel records do not document any combat-
related activity or any plane crash the veteran might have 
experienced in service.  The service medical records also do 
not mention any injuries related to a plane crash.  

Based on these records, there is no evidence of any direct 
in-service incurrence of a psychiatric disorder.  VA medical 
records dated in 2000 note that the veteran was in a plane 
crash in 1968, but as noted, this was not documented in the 
service medical or personnel records, and there is no 
indication that the examiner reviewed the claims file to 
corroborate this event. Thus, it appears that this notation 
was made based on the veteran's own recitation of events, and 
not on any review of any medical record of the accident.  As 
such, this statement is of no probative value. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [the Board is not required 
to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  Lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).  

The medical records after service also do not relate the 
current psychiatric disorders to service.  The record does 
not show any diagnosis of PTSD.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306; see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, 
service connection is not warranted on a presumptive basis, 
as the first note of a psychotic break was in 1972, which is 
three years after service; and the first diagnosis of a 
psychiatric disability was in 1982, which is 13 years after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, an 
August 1982 private medical record mentions that the veteran 
had a family history of psychiatric problems, noting that the 
veteran's father was treated for depressive neurosis for many 
years.  

Although the veteran has argued that his current psychiatric 
disorders are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the veteran's current psychiatric 
disabilities and service.

In sum, the preponderance of the evidence is against the 
service connection claim for a psychiatric disorder, to 
include bipolar disorder, schizophrenia, and PTSD; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, schizophrenia, and PTSD is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


